PER CURIAM:
Presently before the court is a challenge to the program established under the Aid to Families with Dependent Children (AFDC), 42 U.S.C. §§ 651 et seq. (1982 & Supp. Ill 1985), by recipients of its benefits. The challenge seeks to require the State of Georgia and the Department of Health & Human Services to administer and enforce the provisions of Title IV-D of the Social Security Act, 42 U.S.C. §§ 651 et seq. (hereinafter The Act). In separate orders, the district court dismissed the plaintiffs’ various claims. For the reasons which follow, we affirm the district court.
Background
A. The Statutory Framework
The AFDC program, also known as Title IV-A of The Act, is a federal-state welfare program for poor families deprived of support of one parent due to that parent’s absence, death, or incapacity. 42 U.S.C. § 601 et seq. States administer program benefits in accordance with federal requirements, and the Department of Health & Human Services (HHS), which is responsible for program oversight,1 withholds or reduces federal matching funds if a state fails to comply with those requirements.2
*1560In 1975 Congress amended The Act to require a state operating an AFDC program to establish a separate child support enforcement unit to serve both AFDC and non-AFDC families.3 Pub.L. 93-647, § 101(d)(5)(c) et seq., 88 Stat. 2351 (1975) (codified at 42 U.S.C. § 602(27)). The law made provision to locate absent parents, establish paternity and support obligations on behalf of children in need of those services, and enforce child support obligations assigned to the enforcement unit.4 In 1984 Congress passed the Child Support Enforcement Amendments, Pub.L. 98-378, 98 Stat. 1305, by which states were to implement the child support enforcement mechanisms specifically enumerated in the statute to “increase the effectiveness” of the programs administered by the states. The states are required to create a system of wage withholding which can automatically recover child support and arrearages. 42 U.S.C. § 666(a)(1), (8) and § 666(b). Procedures by which the state child support enforcement agency and the state shall provide for enforcing a support order follow: require the parent to post security or a bond;5 impose liens on real or personal property;6 withhold the amount of an ar-rearage from tax returns;7 and, report significant arrearages to credit reporting agencies.8
The AFDC program is a contractual arrangement by which the federal government and the states work together. The program is funded by both, with the federal government making payments to the states by set formula.9 The Secretary is empowered to evaluate the implementation of state programs and conduct audits of the plans to assure conformity with the requirements.10 If the evaluation and audit show nonconformity, the Secretary must reduce or suspend payment to the noncomplying state until such time as the state program is found to be in substantial compliance.11 As a condition for receiving AFDC benefits, an applicant must assign to the state any support rights the family has and must cooperate with the state agency’s efforts to establish paternity and collect support unless such cooperation is against the best interests of the child.12 Except for the first fifty dollars of child support collected each month, which is paid to the family and does not affect the family’s AFDC eligibility or decrease any amount otherwise payable as assistance to such family, the state retains support collections to help offset welfare expenditures on the family’s behalf.13 If a support collection exceeds the family’s AFDC grant, “the State will determine if such collection, when treated as if it were income, makes the family ineligible for an assistance payment.” In such event the family receives the full amount of the support payment.14
Congress again amended The Social Security Act in 1988 to replace the AFDC program with a comprehensive program of mandatory child support and work training. Pub.L. 100-485, 102 Stat. 2345 (1988). The revisions are designed to emphasize parental responsibility and strengthen the child support enforcement system. States are required to establish guidelines which must be used in setting child support awards.15 Additionally, they are required to provide mechanisms to facilitate the periodic updating of child support awards, and to institute a system of immediate wage withholding for all new or revised child support cases. The bill provides for the establish*1561ment of a commission on interstate enforcement, the establishment of an automated tracking and monitoring system, and the use of parents’ social security numbers for identification purposes at birth, among other things. Under II. General Discussion of the Bill, the Senate Report states:
We need now to fashion a firm and effective welfare structure, one that addresses the needs of all areas of the country.
The bill reported by the Committee on Finance seeks to do this. It builds upon a strong consensus, joined in by liberals and conservatives alike, that the Nation’s welfare system must stress family responsibility and community obligation, enforce the principle that child support must in the first instance come from parents, and reflect the need for benefit improvement, program innovation, and organizational renewal at every level in the system.

Id.

One of the major elements in the revision of The Act is to strengthen the child support system by improving all stages of the enforcement process. It requires the Secretary “to set standards specifying time limits in which a state must respond to requests for service, including requests to locate absent parents, establish paternity, or initiate proceedings to establish and collect support.” This addition eliminates the possibility of a time delay inherent in the system as it was at the time the instant suit was filed.
B. Procedural History
Gwendolyn Brown is the mother of three minor children. The oldest child, Kateia Nicole Pinkston, was born out of wedlock January 22,1977. Except for short periods of time when she was able to obtain employment, Ms. Brown received AFDC benefits under the Georgia Title IY-A program for Kateia from 1978 through 1987. As a condition to receive AFDC, pursuant to the enacting legislation, Ms. Brown was required to cooperate with the state in establishing Kateia’s paternity and securing a support order for her.16 She was further required to assign to the state her right to support monies paid on Kateia’s behalf.17
Although the Georgia Department of Human Resources (the IY-D agency) has the responsibility of locating Kateia’s father, establishing paternity for her, and obtaining a support order on her behalf, the Georgia IV-D agency has yet to do so.
In 1977, Ms. Brown was married. The two children of the marriage are Crystal Sabrina Brown, born January 4, 1979, and Jeriquces Blane Brown, born November 1, 1980. When their father deserted the family, Ms. Brown applied for and received AFDC for these two children as well as Kateia.18
Ms. Brown was divorced from Mr. Brown in November 1982. The divorce decree ordered Mr. Brown to pay twenty dollars per week as support for each of his children. The Georgia IV-D agency has failed to collect the payments.
Joy Wehunt Lewallen, the original plaintiff in this action, brought suit to obtain IV-D agency assistance in establishing the paternity of and support for her youngest child Tiffany, born in December 1983. Although she had received intermittent AFDC payments it was not until suit was filed in May 1985 that the Georgia IV-D agency took steps to determine paternity and secure child support for Tiffany.19
Brenda White, one of the intervenors, mother of three minor children, receives no paternal support for two of her children. *1562Ms. White has received intermittent AFDC payments from about 1969 onward. During this period of time, although she has cooperated with the agency, as have Ms. Brown and Ms. Lewallen, the agency has taken no action to secure support for her children.
This action was brought by Lewallen on May 9, 1985, in the Federal District Court for the Northern District of Georgia. Le-wallen asserted a claim under 42 U.S.C. § 1983 against the Commissioner of the Georgia Department of Human Resources hereinafter the Commissioner seeking declaratory and injunctive relief with respect to defendant’s violation of her rights under two Social Security Act programs, the AFDC, 42 U.S.C. §§ 601, et seq. (Title IV-A), and the Child Support and Establishment of Paternity Act, 42 U.S.C. §§ 651, et seq. (Title IV-D). The Title IV-A claims against the Commissioner were settled after he adopted a revised policy as to the definition of “child support.” This definition was incorporated into a consent order agreed to by all parties and adopted as the order of the district court on January 20, 1987. Thus, the Title IV-A claim is not at issue in the instant appeal. Lewallen’s remaining claim against the Commissioner centered around his failure to provide her with the services necessary to locate the father of her child, establish paternity of that child, and establish and enforce a support obligation for that child, in violation of the Child Support and Establishment of Paternity Act. Plaintiff Lewallen also sued the Secretary, asserting that he had failed in his duty to oversee Georgia’s operation of its state plans under Titles IV-A and IV-D and in his obligation to enforce compliance by the Commissioner with the conditions of participation in the AFDC program.
On October 23, 1985, the district court granted the motion of Brenda White and Gwendolyn Brown to intervene as plaintiffs and to file an amended complaint. Plaintiffs then moved for class certification and for leave to file a second amended complaint to clarify certain class allegations. In their second amended complaint, plaintiffs made clear that the class injury for which they sought redress was the Commissioner’s systematic failure to (1) implement and operate a statewide child support enforcement program which diligently sought to establish paternity, locate absent parents, establish child support obligations and collect child support, as required by Title IV-D and its implementing regulations; and (2) assure that the Georgia IV-D program operated in compliance with the statute and regulations. Leave to file a second amended complaint was granted, and the plaintiffs initiated discovery as to both defendants.
At plaintiffs’ request, a status conference was held April 23, 1986. At that time the court directed that any motions under Fed.R.Civ.P. 12 be filed within thirty days. The court also stayed discovery, deferred plaintiffs’ motions to compel discovery and class certification, granted plaintiffs the opportunity to redefine their class, and stated its intention to extend discovery if plaintiffs’ case survived any Rule 12 motions. The Commissioner and the Secretary filed motions to dismiss under Rule 12, claiming the plaintiffs had failed to ' state claims upon which relief could be granted. The plaintiffs responded to the defendants’ motion to dismiss, and also moved for leave to file a third amended complaint.
On October 1, 1986, the court entered an order holding that, under Brown v. Housing Authority of McRae, 784 F.2d 1533 (11th Cir.1986), vacated pending reh’g en banc, 804 F.2d 612 (11th Cir.1986), on reh’g, 820 F.2d 350 (11th Cir.1987), the plaintiffs’ claim against the Commissioner under 42 U.S.C. § 1983 and their claim against the Secretary under 42 U.S.C. §§ 651 et seq., had to be dismissed under Rule 12(b)(6). The district court reasoned that Congress had foreclosed private enforcement of Title IV-D and there was no implied right of action under the statute. In its order, the district court granted the plaintiffs’ motion for leave to file a third amended complaint, and denied as moot the plaintiffs’ motion for class certification.
On October 17, 1986, plaintiffs filed their third amended complaint, asserting claims against the Secretary under the Adminis*1563trative Procedure Act, 5 U.S.C. §§ 701 et seq. [hereinafter APA], and for mandamus relief pursuant to 28 U.S.C. § 1361. In addition, in order to appeal, plaintiffs sought entry of a judgment based on the October 1, 1986, order under Fed.R.Civ.P. 54(b). In light of the fact that the Eleventh Circuit Court of Appeals had vacated its decision in Brown v. Housing Authority of McRae, pending rehearing en banc, the plaintiffs also moved in the district court for an order setting aside the October 1, 1986, order. In an addendum to that motion plaintiffs brought to the district court’s attention the Supreme Court’s decision in Wright v. Roanoke Redevelopment and Housing Authority, 479 U.S. 418, 107 S.Ct. 766, 93 L.Ed.2d 781 (1987), which implicitly overturned parts of the Brown decision.20
The Secretary answered the plaintiffs’ third amended complaint and on December 3, 1986, filed a motion under Fed.R.Civ.P. 12, alleging that the plaintiffs had failed to state a claim upon which relief could be granted. On January 14, 1987, plaintiffs moved for class certification on the APA and mandamus claims. The district court entered an order March 11, 1987, granting the Secretary’s motion to dismiss and denying the plaintiffs’ motion for class certification. The district court held that the plaintiffs lacked standing under the APA. The court also denied the plaintiffs’ motion to set aside the October 1, 1986, order, concluding that its previous decision was not changed by Wright and Brown. Ms. Brown filed a notice of appeal as to both the state and federal defendants on May 8, 1987, and the appeal was docketed on May 29, 1987. Neither Lewallen nor White has appealed.
I.
The first issue on appeal is whether the complaint states a cause of action against the state defendant under 42 U.S.C. § 1983. In Maine v. Thiboutot, 448 U.S. 1, 8, 100 S.Ct. 2502, 2506, 65 L.Ed.2d 555 (1980), the Supreme Court held that violation of a federal statute is cognizable under 42 U.S.C. § 1983. Since Thiboutot, however, the Court has delineated two exceptions to this general rule. Section 1983 does not encompass claims based on statutory violations if (1) Congress has foreclosed private enforcement in the enactment of the statute, Middlesex County Sewerage Auth. v. National Sea Clammers Ass’n, 453 U.S. 1, 20-21, 101 S.Ct. 2615, 2626-27, 69 L.Ed.2d 435 (1981), or (2) Congress has not created enforceable rights in the relevant statutory provisions. Pennhurst State School & Hospital v. Halderman, 451 U.S. 1, 24-25, 101 S.Ct. 1531, 1543-44, 67 L.Ed.2d 694 (1981).
The analysis here requires a determination of whether plaintiff has a “right” under a federal statute and if so whether the federal statute precludes beneficiaries from seeking enforcement of those rights in a private cause of action. The Commissioner urges that Title IV-D of the Act does not afford plaintiff an enforceable right as defined by the Supreme Court in Pennhurst. We agree and therefore find it necessary only to discuss that issue.
The State contends that Title IV-D was enacted to recoup welfare expenditures, to ease the burden on the state and federal fiscs, to check the rising tide of families forced to resort to public assistance, and to reward states which maintain “cost-effective and efficient child support recovery operations.” By achieving net savings for federal, state, and local governments’ welfare appropriations Title IV-D will benefit the general public.
Although state participation in the Social Security Act itself is mandatory, participation by a state in the IV-D program is voluntary. It is enacted pursuant to the spending power of Congress. Case law interpretation of Congress’ power to legislate pursuant to the spending power has recognized that when Congress fixes the terms on which it shall disburse federal money to the state, it is much in the nature *1564of a contract: in return for federal funds, the states agree to comply with federally imposed conditions. Pennhurst, 451 U.S. at 17, 101 S.Ct. at 1540, 67 L.Ed.2d at 707.21 Pennhurst held that a funding statute that did not clearly condition the receipt of federal money on the implementation of certain procedures did not create any enforceable rights.
The legitimacy of Congress’ power to legislate under the spending power thus rests on whether the State voluntarily and knowingly accepts the terms of the “contract.” ... There can, of course, be no knowing acceptance if a State is unaware of the conditions or is unable to ascertain what is expected of it. Accordingly, if Congress intends to impose a condition on the grant of federal moneys, it must do so unambiguously.
451 U.S. at 17, 101 S.Ct. at 1540, 67 L.Ed.2d at 707 (citations and footnote omitted).
In Cort v. Ash, 422 U.S. 66, 78, 95 S.Ct. 2080, 2088, 45 L.Ed.2d 26, 36 (1975), the Supreme Court enunciated four factors to determine whether a statute creates a private cause of action.
In determining whether a private remedy is implicit in a statute not expressly providing one, several factors are relevant. First, is the plaintiff “one of the class for whose especial benefit the statute was enacted,” ... — that is, does the statute create a federal right in favor of the plaintiff? Second, is there any indication of legislative intent, explicit or implicit, either to create such a remedy or to deny one? ... Third, is it consistent with the underlying purposes of the legislative scheme to imply such a remedy for the plaintiff? ... And finally, is the cause of action one traditionally relegated to state law, in an area basically the concern of the States, so that it would be inappropriate to infer a cause of action based solely on federal law? (citations omitted).
The District of Columbia Circuit in Edwards v. District of Columbia, 821 F.2d 651 (D.C.Cir.1987), affirmed the lower court’s holding that public housing tenants did not have rights against constructive demolition of a housing project. In reaching its decision the court addressed the issue of when federal statutes create rights enforceable under § 1983 and discussed the Ash factors in reaching its conclusion.
This question comprises the first of four factors used to determine whether to imply a cause of action from a federal statute.... Although now the second factor of the Cort test, which emphasizes a more direct and rigorous search for congressional intent, is given the greatest weight, see Merrell Dow Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 106 S.Ct. 3229, 3234 n. 9, 92 L.Ed.2d 650 (1986) (listing post-Cort Supreme Court eases stressing strict fidelity to congressional intent in implied cause of action field), the first factor of the Cort test does look to whether “the plaintiff [is] ‘of the class for whose especial benefit the statute was enacted’ ... — that is, does the statute create a federal right in favor of the plaintiff?” ... Supreme Court cases that employed the Cort test initially emphasized this first factor, and concentrated particularly on whether or not the statute in question speaks in terms of specific right and duties. See, e.g., Cannon v. University of Chicago, 441 U.S. 677, 690 n. 13, 99 S.Ct. 1946, 1954-55 n. 13, 60 L.Ed.2d 560 (1979)....
We believe the analogy to be sound despite the Court’s subsequent movement in implied cause of action jurisprudence away from Cort’s first factor and toward its second factor. This movement toward an exclusive focus on whether Congress intended to create a private cause of action indicates the Court’s growing realization that it ought not conflate the question of whether a statute creates rights with the question of whether it creates a private cause of *1565action to enforce those rights. However, in a case like ours, where a separate congressionally created cause of action, § 1983, clearly exists, then the focus on whether the statute creates rights is appropriate, and the value of the first Cort factor is retained.
821 F.2d at 655 n. 4 (citations omitted).
Title IV-D does not create any enforceable right: it was not enacted for the “especial benefit” of AFDC families. A Title IV-D program operates under a separate legislative and regulatory framework than that of a Title IV-A program. Title IV-A provides funds from the public treasure to support children in need. Title IV-D seeks to recover those funds and restore the Treasury balance by enforcement of support obligations owed by the absent parents of these children. The driving force behind the program is recovery of welfare payments and a parallel commitment to remove and keep families from the necessity of welfare dependence by establishing and enforcing support obligations. The legislative history indicates that in enacting Title IV-D Congress was primarily concerned with collecting child support in order to reduce the welfare rolls.
The problem of welfare in the United States is, to a considerable extent, a problem of the non-support of children by their absent parents. Of the 11 million recipients who are now receiving Aid to Families With Dependent Children (AFDC), 4 out of every 5 are on the rolls because they have been deprived of the support of a parent who has absented himself from the home.
The Committee believes that all children have the right to receive support from their fathers. The Committee bill, like the identical provision passed by the Senate (H.R. 3153) last year, is designed to help children attain this right, including the right to have their fathers identified so that support can be obtained. The immediate result will be a lower welfare cost to the taxpayer but, more importantly, as an effective support collection system is established fathers will be deterred from deserting their families to welfare and children will be spared the effects of family breakup.
S.Rep. No. 93-1356, 93rd Cong., 2d Sess., reprinted in [1974] U.S.Code Cong. & Admin.News 8133, 8145-46 (beginning paragraphs of “Section IV. Child Support”).
The above-quoted language indicates the concern Congress felt over the welfare problem. Its reading indicates the goal of Title IV-D was to immediately lower the cost to the taxpayer as well as to lessen the number of families enrolling in welfare in the future — benefits to society as a whole rather than specific individuals. This reading is consistent with the concern evidenced by Congress in “Section II. Social Services” entitled “Rapid rise in Federal funds for social services,” and “Federal funds for social services limited in 1972.” which precedes the section on child support.
Even before then, the legislative history preceding passage of Title IV-D indicates the concern Congress felt for increasing collection of support payments and thereby reducing the amount expended for welfare. The Report of the Committee on Finance of the United States Senate to accompany H.R. 3153 contains a section under “VII. Child Support (Sec. 151 of the bill)” entitled “Incentives for Localities To Collect Support Payments.” The language indicates reimbursement of welfare costs is the incentive for states and localities to collect support payments.
Under present law, when a State or locality collects support payments owed by a father, the Federal Government is reimbursed for its share of the cost of welfare payments to the family of the father; ...
In most States, however, local units of government, which would often be in the best position to enforce child support obligations, do not make any contribution to the cost of AFDC payments and consequently do not have any share in the savings in welfare costs which occur when child support collections are made. Since such a fiscal sharing in the results of support collections could be a strong incentive for encouraging the local units of government to improve their support *1566enforcement activities, the bill would provide that if the actual collection and determination of paternity is carried out by local authority, the local authority would receive a special bonus based on the amount of any child support payments collected which result in a recapture of amounts paid to the family as AFDC.
S.Rep. No. 93-553, 93rd Cong., 1st Sess., Social Security Amendments of 1973, reprinted in Senate Miscellaneous Reports on Public Bills VII (emphasis added).
Title IY-D is also not a legal assistance program. AFDC recipients do not apply for nor request support enforcement services. They assign their child support rights to the state22 and are required to cooperate (unless good cause for refusing to do so is determined to exist) in whatever legal action the state undertakes.23 By assigning their child support rights in return for AFDC aid, they give the states the opportunity to recoup the financial drain imposed by the welfare system on the state and federal treasuries. As was its intent, as evidenced by the language of the statute and the legislative history, diminishing the welfare outlay benefits society as a whole. Consistent with that intent we cannot hold that Title IV-D creates enforceable rights under Pennhurst.
II.
The plaintiffs also sued the Secretary of the Department of Health and Human Services alleging a failure to enforce Title IV-D. That claim was brought either under the Administrative Procedure Act, 5 U.S.C. § 701 et seq.,24 or under Title IV-D itself. The district court found that the plaintiffs lacked standing to sue the Secretary and that no private cause of action could be implied under Title IV-D. Since we find that the appellant has no article III standing to sue the Secretary, we necessarily find that she cannot sue under the APA or Title IV-D.
In order to have standing to sue under the APA, the plaintiffs must be injured in fact, and “the interest sought to be protected ... [be] arguably within the ‘zone of interests’ to be protected or regulated by the statute.” Clarke v. Securities Industry Assn., 479 U.S. 388, 394, 107 S.Ct. 750, 755, 93 L.Ed.2d 757, 766 (1987).25 We need not, however, consider whether the appellant is within the zone of interests protected by Title IV-D because we find that she lacks article III standing.
Federal courts may only decide actual cases and controversies. The doctrine of article III standing determines whether the plaintiff is entitled to have the court decide the merits of a dispute. Allen v. Wright, 468 U.S. 737, 750-51, 104 S.Ct. 3315, 3324, 82 L.Ed.2d 556, 569 (1984). There is a core constitutional requirement that a plaintiff allege some actual or threatened injury that is fairly traceable to the defendant and can be remedied by an *1567order directed against the defendant. Id. In this case, the plaintiff alleges two distinct injuries: the loss of fifty dollars in support and the failure to establish her child’s paternity. These injuries are sufficiently distinct to be judicially cognizable. 468 U.S. at 755-58, 104 S.Ct. at 3827-3330, 82 L.Ed.2d at 571-74 (claim of injury from government’s noncompliance with law too general to be judicially cognizable but injury of diminished ability to receive integrated education is cognizable).
There must also be a nexus between the injury and the action of the defendant. The injury must both be caused by the defendant and be remediable by the defendant. In Allen v. Wright, the Supreme Court found that parents had no standing to challenge the Internal Revenue Service’s administration of guidelines concerning the tax status of racially discriminatory private schools. The Court held that the injury alleged by the plaintiffs (the reduced ability to receive an integrated education) was caused directly by the school’s policy of discrimination and was only indirectly encouraged by the IRS policy. The Court held that the causal connection between the IRS’s application of their guidelines was too attenuated to allow the plaintiffs to sue the IRS because granting relief against the IRS would not guarantee that the schools would forego their racially discriminatory practices. 468 U.S. at 759, 104 S.Ct. at 3328-29, 82 L.Ed.2d at 574; see also Simon v. Eastern Kentucky Welfare Rights Organization, 426 U.S. 26, 42-44, 96 S.Ct. 1917, 1926-27, 48 L.Ed.2d 450 (1976) (claimed injury of reduction in hospital services not sufficiently traceable to IRS revenue ruling to confer standing).
In this case the appellant alleges the inaction by the Secretary has allowed the State of Georgia to ignore the Title IV-D requirements and has resulted in the injury to the plaintiffs. She relies on little more than the remote possibility, unsubstantiated by allegations of fact, that her situation might have been better had the defendant acted otherwise, and that her situation might improve were the court to afford relief. Appellant’s injury is directly related to the absence of the fathers who have deserted their families to welfare— not because she assigned her rights to support payments in return for AFDC aid. The court might add that had she been receiving support payments from the father it would not have been necessary for her to assign her support rights to the State of Georgia. The assignment directly benefited her financially.
The nexus that the appellant alleges between the injury and the Secretary is attenuated at best since the injury is directly caused by a third party who is not a party to the lawsuit, namely the absent father. The attenuation and lack of redressability are clear since the appellant concedes that even rigorous enforcement of the child support laws does not guarantee that any father will be located and if so that any child support will be collected. The chain is even more attenuated, however, since the plaintiffs seek to sue the Secretary because nothing the Secretary can do will actually remedy the injury suffered by these plaintiffs. The only weapon of the Secretary is to withhold a portion of the federal funds if Georgia does not comply with the statute. It is far from certain that the withholding of the funds will result in more vigorous enforcement of the Georgia child support laws. It is clear that the plaintiffs “rely on little more than the remote possibility ... that their situation might have been better had the [Secretary] acted otherwise, and might improve were the Court to afford relief.” Warth v. Seldin, 422 U.S. 490, 507, 95 S.Ct. 2197, 2209, 45 L.Ed.2d 343 (1975).
We find that the appellant has failed to prove the challenged practices harm her and that she would benefit in a tangible way from the court’s intervention. We find that Title IV-D was not enacted to confer a private cause of action on the appellant or any other person similarly situated. Where a federal statute provides its own comprehensive enforcement scheme, as here, the requirements of that enforcement procedure may not be bypassed by bringing suit directly. A ruling to the contrary would open the door for multitudinous suits to be decided by federal *1568court adjudication. It is not the function of the judiciary to direct the Secretary in the fulfillment of his role as overseer of the IV-D program. Such could not have been the intent of Congress.
“Carried to its logical end, [appellants’] approach would have the federal courts as virtually continuing monitors of the wisdom and soundness of Executive action; such a role is appropriate for the Congress acting through its committees and the ‘power of the purse’; it is not the role of the judiciary, absent actual present or immediately threatened injury resulting from unlawful governmental action.”
“[a] federal court ... is not the proper forum to press” general complaints about the way in which government goes about its business.
Allen v. Wright, 468 U.S. at 759, 104 S.Ct. at 3329, 82 L.Ed.2d at 575-76.
AFFIRMED.

. 42 U.S.C. § 602(b)-(c). Section 602(a) requires that the States must establish a plan for aid and services to needy families with children and that the plan be mandatory upon all political subdivisions of the state. Section (b) pertains to approval of the state plans by the Secretary of HHS [hereinafter Secretary], and section (c) deals with the Secretary’s duties pertaining to the compilation of data, publishing of findings, and reports to Congress.


. 42 U.S.C. § 604. Deviation from plan.


. Title IV-D of The Act.


. 42 U.S.C. § 654(4), (6), (9).


. 42 U.S.C. § 666(a)(6).


. 42 U.S.C. § 666(a)(4).


. 42 U.S.C. § 666(a)(3).


. 42 U.S.C. § 666(a)(7).


. 42 U.S.C. § 603.


. 42 U.S.C. § 652(a)(4).


. 42 U.S.C. § 603(h).


. 42 U.S.C. § 602(a)(26).


. 42 U.S.C. § 602(a)(8)(A)(vi); 42 U.S.C. § 657(b).


. 45 C.F.R. § 232.20(b) (1987).


. These guidelines are binding on judges and other officials unless there is good cause shown.


. 42 U.S.C. § 602(a)(26)(B).


. 42 U.S.C. § 602(a)(26)(A). As the court has noted, except for the first fifty dollars of child support collected each month, which is paid to the family and does not affect the family’s AFDC eligibility or decrease any amount otherwise payable as assistance to such family, the state retains support collections to help offset welfare expenditures on the family’s behalf.


. The application and receipt of benefits was pursuant to statute.


. Under the 1988 amendments placement of time limitations for compliance with the statute will prevent undue delay.


. Relying on Wright, the en banc court in Brown remanded the case to the district court. 820 F.2d 350, 352 (11th Cir.1987) (en banc).


. For cases holding Congress may fix the terms on which it shall disburse federal money to the states see Oklahoma v. CSC, 330 U.S. 127, 67 S.Ct. 544, 91 L.Ed. 794 (1947); King v. Smith, 392 U.S. 309, 88 S.Ct. 2128, 20 L.Ed.2d 1118 (1968); Rosado v. Wyman, 397 U.S. 397, 90 S.Ct. 1207, 25 L.Ed.2d 442 (1970).


. In return for this assignment of rights they receive AFDC aid. This quid pro quo is the mutual consideration which passes between the parties to the contract, and which renders it valid and binding.


. "Cooperate” includes the following: (1) appearing at an office of the State or local agency or the child support agency as necessary to provide verbal or written information, or documentary evidence, known to, possessed by, or reasonably obtainable by the applicant or recipient; (2) appearing as a witness at judicial or other hearings or proceedings; (3) providing information, or attesting to the lack of information, under penalty of perjury; and (4) paying to the child support agency any support payments received from the absent parent after an assignment. 45 C.F.R. § 232.12(b).


. In Association of Data Processing Service Organizations, Inc. v. Camp, 397 U.S. 150, 153, 90 S.Ct. 827, 830, 25 L.Ed.2d 184, 188 (1970) the court held the Administrative Procedure Act "grants standing to a person ‘aggrieved by agency action within the meaning of a relevant statute.' ”


."The zone of interest test is a guide for deciding whether, in view of Congress' evident intent to make agency action presumptively reviewable, a particular plaintiff should be heard to complain of a particular agency decision. In cases where the plaintiff is not itself the subject of the contested regulatory action, the test denies a right of review if the plaintiffs interests are so marginally related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be assumed that Congress intended to permit the suit.” Clarke, 479 U.S. at 399, 107 S.Ct. at 757, 93 L.Ed.2d at 769.